


110 HR 2305 IH: Energy Conservation through

U.S. House of Representatives
2007-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2305
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2007
			Mr. Nunes (for
			 himself and Mr. Thompson of
			 California) introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  five-year applicable recovery period for depreciation of qualified energy
		  management devices.
	
	
		1.Short titleThis Act may be cited as the
			 Energy Conservation through
			 Smart Meters Act of 2007.
		2.Five-year applicable
			 recovery period for depreciation of qualified energy management
			 devices
			(a)In
			 generalSection 168(e)(3)(B) of the Internal Revenue Code of 1986
			 (relating to 5-year property) is amended by striking and at the
			 end of clause (v), by striking the period at the end of clause (vi) and
			 inserting , and, and by inserting after clause (vi) the
			 following new clause:
				
					(vii)any qualified
				energy management
				device.
					.
			(b)Definition of
			 qualified energy management deviceSection 168(i) of such Code
			 (relating to definitions and special rules) is amended by inserting at the end
			 the following new paragraph:
				
					(18)Qualified energy
				management device
						(A)In
				generalThe term qualified energy management device
				means any energy management device which is placed in service by a taxpayer who
				is a supplier of electric energy or a provider of electric energy
				services.
						(B)Energy
				management deviceFor purposes of subparagraph (A), the term
				energy management device means any time-based meter and related
				communication equipment which is capable of being used by the taxpayer as part
				of a system that—
							(i)measures and
				records electricity usage data on a time-differentiated basis in at least 24
				separate time segments per day,
							(ii)provides for the
				exchange of information between supplier or provider and the customer’s energy
				management device in support of time-based rates or other forms of demand
				response, and
							(iii)provides data to
				such supplier or provider so that the supplier or provider can provide energy
				usage information to customers
				electronically.
							.
			(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service in taxable years ending after the date of the enactment of
			 this Act.
			
